 

Compliance/Oversight Agreement

 

EOS Petro, Inc.

1999 Avenue of the Stars, Suite 2520

Los Angeles, CA 90067

(Hereinafter referred to as, “EOS”)

 

February 08, 2013

  

Sail Property Management Group LLC

6119 Greenville Avenue, Suite 340

Dallas, Texas 75206-1910

(hereinafter referred to as “Sail”)

 

Re:           Compliance/Oversight Agreement

 

Ladies and Gentlemen:

 

EOS agrees with Sail as follows:

 

Pursuant to Section 3.2 of the Loan Agreement and Secured Promissory Note dated
concurrently herewith, between EOS and LowCal Industries, LLC, a Wyoming limited
liability company (the "Investor"), Sail, an affiliate of Investor, shall be
entitled to conduct periodic oversight and inspection of the EOS’s business,
operations, finances, facilities and other matters on behalf of Investor with
access as described below.

 

EOS will afford Sail’s employees, auditors, attorneys, accountants and other
authorized representatives all reasonable opportunity and access to inspect,
investigate and audit the operations and business of the EOS and its
subsidiaries and affiliates as is customary for a transaction of the size and
type contemplated by the Loan Agreement and Secured Promissory Note. EOS will
cooperate with and provide requested information to Sail in connection with its
investigation of EOS and its subsidiaries and affiliates by Sail. The
investigation may, at Sail’s option, focus on customary areas of inquiry
including, without limitation, on-site audit of properties and facilities;
review of operations; review of the corporate, tax and financial records; review
of material contracts; and review of pending and potential claims and litigation
and environmental issues; and other issues that may impact the operations of EOS
and its subsidiaries and affiliates. EOS shall afford Sail the opportunity to
visit and inspect its properties and any proposed expansion sites.

 

For its services, EOS shall pay Sail a fee of $25,000, payable upon the
maturity, including by way of acceleration, of the Loan Agreement and Secured
Promissory Note. EOS shall reimburse Sail for its reasonable expenses in
connection with providing such services, including travel.

 

The obligations under this Compliance/Oversight Agreement shall continue in full
force and effect until the foregoing fee and all expenses reimbursable hereunder
have been paid and so long as the Loan Agreement and Secured Promissory Note is
outstanding and not paid in full, including, without limitation, during any
extensions or renewals thereof.

 

 

 

 

Sail shall have no duty or obligation to report its findings to EOS or any
parent or subsidiary of EOS.

 

Investor shall be an express third party beneficiary of this
Compliance/Oversight Agreement.

 

Upon your countersignature in the space provided below, this letter will
constitute an agreement between us.

 



  Sincerely,       EOS Petro, Inc.         By: /s/ Nikolas Konstant     Its duly
authorized representative     Accepted and agreed to:       Sail Property
Management Group LLC         By: /s/ Shlomo Lowy     Its duly authorized
representative  



 



 



